Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
In the enlarged portion view of Fig. 5, there are two elements labeled 740.  It appears, based on the main portion of the drawing, that the rightmost element should be labeled 716.
In the discussion of Fig. 8 in at least paragraph [0050] of the Specification, body bottom 722 is referenced.  However, there is no element 722 in Fig. 8.
In the discussion of Fig. 9 in paragraphs [0056]-[0058] of the Specification, elements 922, 924, and 712 are referenced.  However, there are no elements 922, 924, and 712 in Fig. 9.
It is recommended that Applicant check the element numbers throughout the drawings and the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites the limitation “the cap tubular shell” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the tubular sleeve" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Claims 18-20 are rejected due to their dependence on Claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-11, 13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schellens (U.S. Patent No. 2024065).
Regarding Claim 1, Schellens teaches a pressure capture canister (Fig. 1, vacuum container), the pressure capture canister comprising: a sleeve (22) it having a bottom (26), and a tubular shell (12, 50, 70) extending from the bottom, the tubular shell having an open top end opposite from the bottom, and a top portion adjacent to the open top end (Figs. 1-3); a cap (54) shaped to be received within the top portion of the tubular shell (Fig. 1); a body (10) shaped to be received within the tubular shell (12, 50, 70), the body having a body bottom (16), and a body tubular shell (14, 30, 32) extending from the body bottom, the body tubular shell having a body open top end opposite from the body bottom (Fig. 1), and a body lip adjacent to the body open top end, the body lip shaped to be aligned with the cap (Fig. 3); and a seal shaped to be positioned between the body lip and the cap and extend along the body lip (page 2, second column, lines 12-61, copper covers the entire inner surface of container 10; the copper flows by capillary action into all pores, pipes, and fissures of the meal surfaces and alloys therewith), the seal selected to have a forging temperature that is lower than the forging temperature of the sleeve, the cap, and the body (the seal is copper, and the sleeve, cap, and body are steel).  
Regarding Claim 2, Schellens teaches everything that is claimed above with respect to Claim 1.  Schellens further teaches wherein the tubular shell of the sleeve further includes an air passage extending through the top portion (Fig. 1, space 24).  
Regarding Claim 3, Schellens teaches everything that is claimed above with respect to Claim 1.  Schellens further teaches wherein an inner wall of the top portion of the tubular shell and the outside of the cap are reciprocally threaded (Fig. 1, screw threads 58).  
Regarding Claim 4, Schellens teaches everything that is claimed above with respect to Claim 1.  Schellens further teaches wherein the cap further includes a cap top (74); and a cap tubular shell extending away from the cap top, the cap tubular shell tapering narrower opposite from the cap top (portion of cap adjacent to 82 in Fig. 1).  
Regarding Claim 5, Schellens teaches everything that is claimed above with respect to Claim 1.  Schellens further teaches wherein the body lip tapers narrower opposite from the body bottom (Fig. 3).  
Regarding Claim 9, Schellens teaches everything that is claimed above with respect to Claim 1.  Schellens further teaches wherein the pressure capture canister further comprises a sleeve insert shaped to be positioned within the cap tubular shell and to be aligned with the body lip and the seal (Fig. 1, ring 30 and flanges 32).  
Regarding Claim 10, Schellens teaches a pressure capture canister (Fig. 1, vacuum container) comprising: a sleeve (22) having a bottom (26, 52), and a tubular shell (12, 50, 70) extending from the bottom, the tubular shell having an open top end opposite from the bottom, a top portion adjacent to the open top end (Figs. 1-3), and an air passage extending through the tubular shell (24); a body (10) positioned within the shell of the sleeve, the body having a body bottom (16), and a body shell (14, 30, 32) extending from the body bottom, the body shell having a body open top end opposite from the body bottom (Fig. 1), and a body lip adjacent to the body open top end (Fig. 3); a cap (54) at least partially positioned within the tubular shell of the sleeve, the cap having a cap top (74) located proximate the top portion of the tubular sleeve, and a cap shell extending from the cap top to adjacent the body lip (54); and a seal positioned between the body lip and the cap (page 2, second column, lines 12-61, copper covers the entire inner surface of container 10; the copper flows by capillary action into all pores, pipes, and fissures of the meal surfaces and alloys therewith).  
Regarding Claim 11, Schellens teaches everything that is claimed above with respect to Claim 10.  Schellens further teaches wherein the seal is selected to have a melting temperature that is lower than the melting temperature of the sleeve, the cap, and the body (the seal is copper, and the sleeve, cap, and body are steel).  
Regarding Claim 13, Schellens teaches everything that is claimed above with respect to Claim 10.  Schellens further teaches wherein the pressure capture canister further comprises a sleeve insert positioned within the cap shell and aligned with the body lip and the seal (Fig. 1, ring 30 and flanges 32).  
Regarding Claim 16, Schellens teaches everything that is claimed above with respect to Claim 10.  Schellens further teaches wherein the body lip tapers narrower the further it is positioned from the body bottom (Fig. 3).  
Regarding Claim 17, Schellens teaches a pressure capture canister (Fig. 1, vacuum container) comprising: a sleeve (22) having a bottom (26), and a shell (12, 50, 70) extending from proximate a perimeter of the bottom, the shell having an open top end opposite from the bottom (Fig. 1), a top portion adjacent to the open top end, and an aperture in the top portion (Fig. 1, space 24); a cap (54) positioned within the top portion of the shell; the cap having a cap top (74) located proximate the top portion of the tubular sleeve, and a cap shell extending from the cap top and along the shell (body of cap 54), the cap shell having a cap lip opposite from the cap top (54), a body (10) positioned within the shell, the body having a body bottom (16), and a body shell (14, 30, 32) extending from the body bottom, the body shell having a body open top end opposite from the body (Fig. 1), and a body lip adjacent to the body open top end, the body lip aligned with the cap lip (Figs. 1-3); and17 DOCS 119061-186UT1/3805159.2Ref. No.:119061-186UT1PATENTa seal between the body lip and cap, the seal extends along the body lip and the cap lip (page 2, second column, lines 12-61, copper covers the entire inner surface of container 10; the copper flows by capillary action into all pores, pipes, and fissures of the meal surfaces and alloys therewith), the seal selected to have a melting temperature that is lower than the melting temperature of the sleeve, the cap, and the body (the seal is copper, and the sleeve, cap, and body are steel).  
Regarding Claim 18, Schellens teaches everything that is claimed above with respect to Claim 17.  Schellens further teaches wherein an inner wall of the top portion of the shell and the outside of the cap are reciprocally threaded so that the cap can be screwed in to the shell (Fig. 1, screw threads 58).  
Regarding Claim 19, Schellens teaches everything that is claimed above with respect to Claim 17.  Schellens further teaches wherein the cap lip tapers narrower opposite from the cap top (portion of cap adjacent to 82 in Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schellens in view of Shellwood (GB455923A, cited on Applicant’s IDS).
Regarding Claim 12, Schellens teaches everything that is claimed above with respect to Claim 10.  Schellens does not teach wherein the seal has a melting temperature between 600 degrees Fahrenheit to 1600 degrees Fahrenheit.  However, Shellwood teaches on page 2, second column, lines 117-121 use of aluminum as a sealing metal.  It would have been obvious to one skilled in the art at the time of the invention to use aluminum, as taught in Shellwood, in the system of Schellens, because any metals having alloying attraction one with another can be used as desired (see Shellwood, page 2, second column, lines 119-121).

Allowable Subject Matter
Claims 6-8 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although there are no prior art rejections for Claim 20, the Examiner cannot comment on allowability until the rejection under 35 U.S.C 112 is satisfactorily addressed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863    

/NATALIE HULS/Primary Examiner, Art Unit 2863